Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application filed 05/24/2019 is a provisional of 62/676,750 filed 05/25/2018.
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 28, 2022 has been entered.  
Claims 1,3-5, 8-25 are pending in the instant application. Claims 8-24 are withdrawn. Claims 1,3-5, and 25 are being examined herewith.
Information Disclosure Statement
The information disclosure statement(s) (IDS) filed on 4/21/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS is being considered by the Examiner.
Response to Arguments
Applicant's arguments over the 35 U.S.C. 103 rejection of claims 1-5, 7 and 9-13 over Moss et al. (US20180008594) in view of Flowers et al. (US20030082228A1) is not persuasive. However, in view of amendments made to the claims, the rejection is herewith withdrawn. The arguments are addressed herein: Applicant argues the individual references do not teach or render obvious a combination of naltrexone, gabapentin, and a heparin-like compound, wherein the composition is formulated as a liquid. Further, the primary reference does not necessarily teach the naltrexone for use in pain.
	The Examiner points out that the rejection is based on an obviousness not anticipatory type rejection.  Furthermore, the claims are not drawn to a method of use but composition claim.  Therefore, the arguments against the intended use  is not persuasive.
	The following rejections are made:
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1,3-5, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Phatak  et al. (The management of interstitial cystitis: an update. Nat Rev Urol 3, 45–53 (2006). https://doi.org/10.1038/ncpuro0385) in view of Moss et al. (US20180008594).
Phatak  et al. teaches nalmefene is a long-acting opiate antagonist that has been used to treat interstitial cystitis (IC) pain with only limited success. The classes of oral agents will often require additional agents to ameliorate IC symptoms, particularly pain. The most effective treatment includes concomitant therapy with additional oral agents such as pentosan polysulfate, antidepressants, or gabapentin. (p.46 right col last para; p. 47 right col para 2-3; Table 1).  The doses of pentosan polysulfate have been tested (ranging from 300 mg to 900 mg once a day). Dosing of gabapentin can begin at 100 mg daily and be titrated up to 3.6 g.
While Phatak  et al. discusses the  long-acting opiate antagonist nalmefene it fails to specify naltrexone. 
Moss et al. teaches “Examples of opioid antagonists, which cross the blood-brain barrier and are centrally (and peripherally) active, include, e.g., naloxone, naltrexone and nalmefene. ” A pharmaceutically acceptable carrier or excipient refers to a non-toxic solid, semi-solid or liquid filler, diluent, encapsulating material or formulation auxiliary of any type. [0147] Generally, oral doses of the opioid antagonists, particularly peripheral antagonists, will range from about 0.01 to about 80 mg/kg body weight per day. It is expected that oral doses in the range from 1 to 20 mg/kg body weight will yield the desired results. Generally, parenteral administration, including intravenous and subcutaneous administration, will range from about 0.001 to 5 mg/kg body weight. It is expected that doses ranging from 0.05 to 0.5 mg/kg body weight will yield the desired results[0160].

It would have been obvious to one of ordinary skill in the art at the time of filing to combine naltrexone, pentosane polysulfate, and gabapentin.  The motivation to combine naltrexone, pentosane polysulfate, and gabapentin is because Phatak et al. teaches that nalmefene is a long-acting opiate antagonist that has been used to treat interstitial cystitis (IC) pain with only limited success. The classes of oral agents will often require additional agents to ameliorate IC symptoms, particularly pain. The most effective treatment includes concomitant therapy with additional oral agents such as pentosan polysulfate, antidepressants, or gabapentin.  Hence, a skilled artisan would have had reasonable expectation of achieving the most effective treatment with concomitant therapy.

Conclusion
	No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA SOROUSH whose telephone number is (571)272-5008.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on (571)270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAYLA SOROUSH/Primary Examiner, Art Unit 1627